PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/770,600
Filing Date: 24 Apr 2018
Appellant(s): Fisher et al.



__________________
Charles Andrew Hayes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/20/2021 for Office Action mailed on 11/19/2020.
(1) Grounds of Rejection to be reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Grounds of Rejection
Claims 1-3, 8-9, and 15-16 are withdrawn as non-elected claims. Claims 10, 12-14, and 17 remain for examination, wherein claim 10 is an independent claim.
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
Claims 10, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US 6,348,139 B1, thereafter US’139).

(3) Response to Argument
The appellants' arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
The Appellant’s arguments are summarized as following: 

2, since Shah et al (US’139) fails to discuss {111} texture, Shah et al (US’139) fails to anticipate limitations of dependent claims 12-14 and 17.
In response
Regarding the Appellant’s argument 1, Firstly, it is noted that the claimed BCC metal target with texture of oriented grain volume fraction of {100} greater than 0.300 and texture of oriented grain volume fraction of {111} less than 0.325, wherein 1.00 equals to 100% total grain volume, which has no low limit for volume fraction of {111} texture. Therefore, a target with strong volume fraction of {100} texture and small or trace amount of {111} texture will read on the claimed limitation. Shah et al (US’139) teaches uniform (100) cubic texture of Ta target (Abstract of US’139) with very fine and uniform structures and strong, uniform texture for the target produced (Col.4, lns.52-54 of US’139), which reads on the claimed target as recited in the instant claim; Secondly, uniform {100} cubic texture disclosed by US’139 does not mean 100%  {100} texture. There is no disclosure in Shah et al (US’139) having only {100} texture in the metal target. Thirdly, inverse pole figures (Fig.4-6 of US’139) show the distribution of grain texture in Ta target, which disclose not a 100% {100} texture. At least in the inverse pole Fig.5 (at the mid-radial location of target of US’139), {111} orientation is included. Although Shah et al (US’139) does not discuss detail {111} texture in the target, but inverse pole figures (Fig.4-6 of US’139) is part of disclosure of Shah et al (US’139). The detectable {111} texture with strong {100} texture in the Ta target (inverse pole Fig.5 of 






    PNG
    media_image4.png
    627
    868
    media_image4.png
    Greyscale

Regarding the Appellant’s argument 2, since Shah et al (US’139) discloses detectable {111} texture with strong {100} texture in the Ta target (inverse pole Fig.5 of US’139), the claimed limitations in claims 12-14 and 17 are inherently exist in the target of US’139. MPEP 2112 III&IV.
Note: NPL-1: Zhang, Introduction to X-ray pole figure and its application in material science, 1/15/2016 is cited as an evidence reference in PTO-892 form.

(11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.

/Jie Yang/
Primary Examiner, Art Unit 1734

Conferees:
/JONATHAN JOHNSON/           Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                             
  

/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                             
                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.